
	

115 SRES 368 IS: Supporting the right of all Iranian citizens to have their voices heard.
U.S. Senate
2018-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 368
		IN THE SENATE OF THE UNITED STATES
		
			January 4, 2018
			Mr. Corker (for himself, Mr. Cardin, Mr. Rubio, Mr. Menendez, and Mr. Johnson) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		RESOLUTION
		Supporting the right of all Iranian citizens to have their voices heard.
	
	
 Whereas, on December 28, 2017, Iranian citizens initiated protests objecting to the system of entrenched corruption and impoverishment in Iran, as well as the Government of Iran's foreign policy of supporting terrorism;
 Whereas these protests began in the city of Mashhad and rapidly spread throughout urban and rural populations across Iran;
 Whereas these protests constitute the most significant anti-government protests in Iran since June 2009;
 Whereas reports indicate that Iranian citizens have expressed numerous economic grievances, including the regime’s widespread corruption and investment of resources in regional conflicts;
 Whereas reports indicate that many hundreds of Iranians have been arrested and dozens killed in connection with the protests;
 Whereas the Government of Iran has shut down mobile internet access and is working to block access to social media applications used to organize and publicize the protests;
 Whereas online social networking and information sharing sites such as Telegram, Instagram, and Twitter have been blocked;
 Whereas the Government of Iran has routinely violated the human rights of its citizens, including ongoing, systematic, and serious restrictions of freedom of peaceful assembly and association and freedom of opinion and expression, including the continuing closures of media outlets, arrests of journalists, and the censorship of expression in online forums such as blogs and websites;
 Whereas the 2016 Department of State Human Rights Report on Iran noted severe restrictions on civil liberties, including the freedoms of assembly, association, speech, religion, and press. Other human rights problems included abuse of due process combined with use of capital punishment for crimes that do not meet the requirements of due process, as well as cruel, inhuman, or degrading treatment or punishment; and disregard for the physical integrity of persons, whom authorities arbitrarily and unlawfully detained, tortured, or killed.;
 Whereas the Government of Iran has previously responded to protests with a concerted campaign of intimidation, repression, and violence, including human rights abuses against Iranian citizens;
 Whereas the Government of Iran continues to operate with hostility and impunity toward journalists, reformers, ethnic and religious minorities, political opponents, human rights defenders, women’s rights groups, student activists, and others, including through unlawful and arbitrary detentions, arrests, politically motivated sentencing, physical assaults, and killings; and
 Whereas, on December 29, 2017, the Department of State strongly condemned the arrest of peaceful protesters and noted, Iran’s leaders have turned a wealthy country with a rich history and culture into an economically depleted rogue state whose chief exports are violence, bloodshed, and chaos.: Now, therefore, be it
		
	
 That the Senate— (1)supports the right of all Iranian citizens, many of whom braved the persistent and pervasive threat of censorship, arrest, physical harassment, and death, to have their voices heard;
 (2)calls on the Government of Iran to respect the rights of the people of Iran to freedom of speech, press, religion, association, and assembly;
 (3)condemns the Government of Iran’s persistent human rights violations; (4)warns the Government of Iran against any violence or retribution targeting peaceful protestors;
 (5)objects to acts of censorship, intimidation, and other restrictions on freedom of the press, freedom of speech, and freedom of expression in Iran;
 (6)encourages the President, the Secretary of State, and the United States Ambassador to the United Nations to work to convene emergency sessions of the United Nations Security Council and the United Nations Human Rights Council to condemn the ongoing human rights violations perpetrated by the Government of Iran and establish a monitoring mechanism by which the Council can monitor such violations;
 (7)calls on the Government of Iran to cooperate with and allow visits of the United Nations Special Rapporteurs for Human Rights and the United Nations Office of the High Commissioner for Human Rights; and
 (8)urges the President and Secretary of State to work with the international community to ensure that violations of human rights are part of all formal and informal multilateral or bilateral discussions with and regarding Iran.
			
